IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

GULF LNG ENERGY, LLC and                )
GULF LNG PIPELINE, LLC,                 )
                                        )
            Plaintiffs,                 )
                                        )
      v.                                )   C.A. No. 2019-0460-AGB
                                        )
ENI USA GAS MARKETING LLC,              )
                                        )
            Defendant.                  )


                          MEMORANDUM OPINION

                      Date Submitted: September 11, 2019
                       Date Decided: December 30, 2019


Bradley R. Aronstam, S. Michael Sirkin, and R. Garrett Rice, ROSS ARONSTAM
& MORITZ LLP, Wilmington, Delaware; Joseph S. Allerhand, Seth Goodchild, and
Tania C. Matsuoka, WEIL, GOTSHAL & MANGES LLP, New York, New York;
Mark W. Friedman, William H. Taft V, Carl Micarelli, and Lisa Wang Lachowicz,
DEBEVOISE & PLIMPTON LLP, New York, New York; Attorneys for Plaintiffs
Gulf LNG Energy, LLC and Gulf LNG Pipeline, LLC.

Joseph B. Cicero and Gregory E. Stuhlman, CHIPMAN BROWN CICERO &
COLE, LLP, Wilmington, Delaware; Joseph J. LoBue and Helene Gogadze,
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP, Washington, D.C.;
Attorneys for Defendant Eni USA Gas Marketing LLC.




BOUCHARD, C.
      In February 2019, this court entered an order and final judgment confirming

an arbitration award in favor of Gulf LNG Energy, LLC and Gulf LNG Pipeline,

LLC and against Eni USA Gas Marketing LLC for approximately $371.5 million.

The judgment was the culmination of an arbitration proceeding that also resulted in

the termination of a contract among the parties concerning Eni’s use of a liquefied

natural gas terminal in Mississippi that the Gulf entities constructed and own. Entry

of the judgment, however, did not end the parties’ legal entanglements.

      In September 2018, the Gulf entities sued Eni’s parent company in New York

state court to enforce a payment guarantee. In June 2019, Eni began a second

arbitration against the Gulf entities asserting two discrete claims for negligent

misrepresentation and breach of contract. The filing of the second arbitration

prompted this lawsuit, in which the Gulf entities seek entry of a permanent injunction

to enjoin Eni from pursuing the second arbitration.

      Pending before the court is the Gulf entities’ motion for judgment on the

pleadings.   The motion brings to center stage two different lines of authority

concerning the arbitration of disputes under the Federal Arbitration Act—one that

allows courts to intervene to prevent collateral attacks on arbitration awards; the

other that enforces the contractual intent of parties on questions of arbitrability. For

the reasons explained below, the court reaches different conclusions as to Eni’s two

new claims in resolving the pending motion based on these two lines of authority.

                                           1
      First, the court finds that Eni’s negligent misrepresentation claim in the

second arbitration constitutes an impermissible collateral attack that seeks to undo

the damages award from the first arbitration. Accordingly, as to that claim, the court

grants the Gulf entities’ motion and will enter a permanent injunction to enjoin Eni

from pursuing the negligent misrepresentation claim in the second arbitration.

      Second, the court finds that Eni’s contract claim, which was pled but never

decided in the first arbitration, does not amount to a collateral attack of the first

arbitration award. Accordingly, as to that claim, the court denies the Gulf entities’

motion and, in view of the broad arbitration clause in the parties’ contract, leaves it

to the tribunal in the second arbitration to determine whether that claim is arbitrable

and, if so, whether the claim would be precluded based on the first arbitration.

I.    BACKGROUND

      The facts recited in this opinion come from the parties’ pleadings, documents

incorporated therein, and the parties’ submissions.1 Unless otherwise noted, these

facts are not in dispute.

      A.     The Parties

      Plaintiff Gulf LNG Energy, LLC, a Delaware limited liability company, owns

and operates the liquefied natural gas (“LNG”) terminal at the Pascagoula Facility



1
 Verified Complaint for Injunctive Relief (Dkt. 1); Defendant’s Answer to Verified
Complaint for Injunctive Relief (Dkt. 12).
                                          2
in Mississippi.2 The purpose of the LNG terminal is to facilitate the import of LNG

by ship into the United States.3 Plaintiff Gulf LNG Pipeline, LLC, a Delaware

limited liability company, owns and operates a five-mile long pipeline that delivers

and distributes natural gas from the Pascagoula Facility to downstream inland

pipelines.4 This decision refers to Gulf LNG Energy, LLC and Gulf LNG Pipeline,

LLC together as “Gulf” or the “Gulf entities.”

          Defendant Eni USA Gas Marketing LLC (“Eni”), a Delaware limited liability

company, is in the business of marketing natural gas products and performing related

services in the United States.5 Eni is an indirect subsidiary of Eni S.p.A., an Italian

corporation in the oil and gas industry.6

          B.      The Terminal Use Agreement

          On December 8, 2007, Gulf and Eni entered into the Terminal Use Agreement

(“TUA”), which provided that Gulf would construct the Pascagoula Facility.7 Eni

planned to use the Pascagoula Facility to receive, store, regasify, and deliver LNG

to downstream pipelines in the United States.8 Under the TUA, Eni agreed to pay


2
    Answer ¶ 9.
3
    Id.
4
    Id. ¶ 10.
5
    Id. ¶ 11.
6
    Id.
7
    Id. ¶ 15; Compl. Ex. C (“TUA”).
8
    Compl. ¶ 15.
                                            3
Gulf various fees for the use of the Pascagoula Facility, including monthly fees

known as “Reservation Fees” and “Operating Fees.”9 The initial term of the TUA

commenced on December 8, 2007 and runs for twenty years from the “Commercial

Start Date.”10

           Gulf alleges it incurred substantial debt and spent over $1 billion to construct

the Pascagoula Facility,11 which became operational on October 1, 2011.12 Apart

from an initial import of LNG when the Facility first became operational, Eni did

not use the Pascagoula Facility.13

           Five provisions in the TUA are relevant to the present dispute. In Article

22.4(a), Gulf covenanted to “observe and comply with [Article 22.2(f)] in all

respects.”14 In Article 22.2(f), the Gulf entities represented and warranted that their

“Constitutive Documents” will limit their purpose to, among other things,

constructing, operating, and maintaining the Pascagoula Facility.15




9
    TUA Art. 11.1(b).
10
     See id. at 1, Arts. 1.32, 1.178.
11
     Compl. ¶ 16.
12
     Answer ¶ 16.
13
     Id.
14
     TUA Art. 22.4(a).
15
     Id. Art. 22.2(f).
                                               4
          Article 22.4(e) requires Gulf to receive “reasonable consideration” for any

transaction it engages in with an “Affiliate.”16 Article 18.1 provides Eni with the

right to terminate the TUA early if Gulf violates, among other provisions, Articles

22.4(a) or 22.4(e).17 Finally, as discussed further below, Article 20.1(a) of the TUA

contains a broad arbitration clause.18

          C.     Eni Initiates the First Arbitration Against Gulf

          On March 2, 2016, Eni filed a notice of arbitration with the American

Arbitration Association, International Centre for Dispute Resolution, asserting

claims against Gulf (the “First Arbitration”).19 Eni’s arbitration notice contended

that, since the parties entered into the TUA, the natural gas market in the United

States “has experienced radical change” due, in particular, to “the unforeseen, vast

new production and supply of shale gas in the United States [that] made import of

LNG into the United States economically irrational and unsustainable.”20

          In the First Arbitration, Eni sought, among other relief, (i) a declaration that

“the essential purpose of the TUA has been frustrated and that the TUA has




16
  Id. Art. 22.4(e). “Affiliate” is defined to mean “a Person . . . that directly or indirectly
controls, is controlled by, or is under common control with, another Person.” Id. Art. 1.7.
17
     Id. Art. 18.1.
18
     See Part II.B.
19
     Dkt. 38.
20
     Id. ¶ 3.
                                              5
terminated” because of a “fundamental and unforeseeable change in the United

States natural gas/LNG market,”21 and (ii) a declaration that Eni could terminate the

TUA at any time under Article 18.1 because the Gulf entities “have breached the

warranties and covenants set forth in at least Articles 22.4(a) and 22.4(e)” of the

TUA.22 With respect to its second requested declaration, Eni asserted that Gulf

violated Article 22.4(a) because Gulf had filed an application to modify the pipeline

to “accommodate the planned liquefaction and export activities” contrary to the

representation in Article 22.4(a) that the “purpose and object” of the Gulf entities

was limited “strictly to importation and regasification of LNG.”23

          On June 29, 2018, the arbitration tribunal (“the First Tribunal”) issued its Final

Award.24 The First Tribunal held that “the principal purpose of the TUA has been

substantially frustrated” and declared that the TUA was terminated as of

March 1, 2016.25        The First Tribunal ordered Eni to pay the Gulf entities

$462,199,000 as “just compensation . . . for the value that their partial performance

of the TUA conferred upon Eni.”26 This amount represents the sum of (i) restitution



21
     Id. ¶¶ 57, 59.
22
     Id. ¶ 64.
23
     Id. ¶¶ 48, 61.
24
     Compl. Ex. B (“Final Award”).
25
     Id. ¶ 346.
26
     Id. ¶ 403.
                                              6
for “Eni’s proportionate share of the decommissioning costs” ($418,649,000) and

(ii) 5% of the remaining TUA contract value ($43,550,000) as “compensation for all

additional benefits conferred on Eni pursuant to the acquisition of the TUA capacity

as part of the Angola Project.”27 Gulf also was awarded interest since the hearing

date on the restitution amount.28

          The First Tribunal did not decide whether Gulf breached the TUA.               It

explained that the breach of contract claim was “academic and deserves no further

consideration” because First Tribunal already had declared that the TUA’s purpose

had been frustrated.29

          D.      Gulf Sues Eni S.p.A. in New York State Court

          On September 28, 2018, Gulf sued Eni S.p.A.—Eni’s parent company—in

New York state court (the “New York Action”).30 The New York Action concerns

a dispute over a payment guarantee (the “Guarantee Agreement”) between Gulf and

Eni S.p.A.31 Specifically, Gulf contends that Eni S.p.A. owes it “as much as


27
   Id. ¶¶ 401, 403. The “Angola Project” refers to Eni’s purchase of a 13.6% stake in
Angola LNG Limited to “increase its gas business in Angola.” Id. ¶¶ 42, 45, 159. The
terms of the deal included “i) a payment of $260 million, and ii) the acquisition by Eni of
the residual regasification capacity at [the] Pascagoula Facility.”             Id. ¶ 42.
“Decommissioning costs” are the costs associated with returning the LNG terminal at the
Facility “to the condition it was prior to entering the contract.” Id. ¶ 351.
28
     Id. ¶ 403.
29
     Id. ¶ 347.
30
     Compl. Ex. G.
31
     Id. ¶ 1.
                                            7
approximately $900,000,000 in guaranteed obligations” under the Guarantee

Agreement for Reservation and Operating Fees concerning the Pascagoula Facility

running from the date of the Final Award until the end of the TUA’s initial twenty

year term.32 Gulf advances this claim even though the First Tribunal ruled that the

TUA was terminated on the theory that Eni S.p.A “specifically waived, ‘to the extent

permitted by law, any release, discharge, reduction or limitation of or with respect

to any sums owing by [Eni] or any other liability of [Eni] to [Gulf].’”33

          On December 12, 2018, Eni S.p.A. filed its answer and three counterclaims in

the New York Action.34 Eni S.p.A. asserts, among other things, that “the Guarantee

Agreement has terminated due to [Gulf’s] numerous and widespread breaches of the

TUA and related agreements”—in particular Article 22 of the TUA—and that Gulf’s

“breaches have also caused [Eni] substantial injury for which Eni S.p.A. seeks

damages and other relief.”35

          E.      The Court Enters Judgment on the Final Award

          On September 25, 2018, Gulf filed an action in this court to confirm the Final

Award in the First Arbitration and enter judgment against Eni requiring it to pay




32
     Id. ¶¶ 1, 37, 72.
33
     Id. ¶ 69 (quoting Guarantee Agreement § 3.2).
34
     Pls.’ Suppl. Br. Ex. 1 (Dkt. 33).
35
     Id. at 2, 13, 22.
                                             8
Gulf the amount of the Final Award that remained outstanding.36 On October 23,

2018, Eni filed its answer and counterclaim.37 In its counterclaim, Eni asked the

court to enter judgment in Eni’s “favor confirming the Final Award in its entirety.”38

         In November and December 2018, Gulf and Eni each filed motions for

judgment on the pleadings to confirm the Final Award, although they disagreed on

certain aspects of the language to be included in a final order and judgment.39 After

filing their respective motions, the parties engaged in negotiations and narrowed

their disputes. During a hearing held on February 1, 2019, the court resolved the

parties’ remaining disagreements over the language of the final order and

judgment,40 which it entered later that day (the “Judgment”).41 The Judgment recites

that “both Gulf LNG and ENI USA agree that the Final Award should be confirmed

in its entirety” and entered judgment “in favor of Gulf LNG and against ENI USA

in the amount of $371,577,849,42 which Eni subsequently paid in full.43




36
     C.A. No. 2018-0700-AGB (“Confirmation Action”), Dkt. 1 ¶¶ 1, 48.
37
     Confirmation Action, Dkt. 8.
38
     Confirmation Action, Dkt. 8 at 39.
39
     See Confirmation Action, Dkts. 14, 20.
40
     Confirmation Action, Dkt. 47 at 44-49.
41
     Confirmation Action, Dkt. 45.
42
     Confirmation Action, Dkt. 45 ¶ 3.
43
     Answer ¶¶ 4-5.
                                              9
          F.     Eni Initiates the Second Arbitration Against Gulf

          On June 3, 2019, Eni filed a second notice of arbitration with the American

Arbitration Association, International Centre for Dispute Resolution, asserting three

claims against Gulf (the “Second Arbitration”)44.           The first two claims seek

declaratory relief and damages based on Gulf’s alleged breach of “the TUA by

engaging in LNG liquefaction- and export-related activities in direct contravention

of the express terms of at least Articles 22.4(a) and 22.4(e) of the TUA.”45 The third

claim, for negligent misrepresentation, seeks “declaratory and other relief, in the

form of damages and/or restitution . . . as a result of Gulf’s wrongful conduct” before

the First Tribunal.46 These claims are discussed in greater detail below.

          G.     Procedural History

          On June 17, 2019, Gulf filed this action under the Federal Arbitration Act

(“FAA”) and 10 Del. C. §§ 5702 and 5703(b), seeking two forms or relief: (i) “a

permanent injunction staying the Second Arbitration” (Count I) and (ii) “a

declaratory judgment that Eni . . . is barred from maintaining or pursuing the Second

Arbitration” (Count II).47 On July 9, 2019, Gulf filed a motion for judgment on the


44
     Compl. Ex. F (“Second Arbitration Notice”).
45
     Id. ¶¶ 66-67, 69-70.
46
     Id. ¶ 76.
47
  Compl. ¶¶ 12, 58, 61. Section 5702 of the Delaware Uniform Arbitration Act provides,
in relevant part, that “any application to the Court of Chancery to enjoin or stay an
arbitration, obtain an order requiring arbitration, or to vacate or enforce an arbitrator’s
                                            10
pleadings on Count I to enjoin Eni “from taking any further steps or actions in the

Second Arbitration other than to request that the Second Arbitration be discontinued

and dismissed at Eni’s cost.”48 Briefing and argument on this motion, including

supplemental submissions, was completed on September 11, 2019.

II.      ANALYSIS

         Under Court of Chancery Rule 12(c), the court may grant a motion for

judgment on the pleadings “when no material issue of fact exists and the movant is

entitled to judgment as a matter of law.”49 To obtain a permanent injunction, the

Gulf entities must (i) “succeed on the merits of their case,” (ii) “demonstrate that

irreparable harm will result in the absence of an injunction,” and (iii) “prove that, on

balance, the equities weigh in favor of issuing the injunction.”50

         The parties’ positions on the merits of Gulf’s request for a permanent

injunction have shifted since Gulf filed this case. Ultimately, the parties each came

to rely primarily on one of two different lines of authority concerning the arbitration



award shall be decided by the Court of Chancery in conformity with the Federal Arbitration
Act” unless the parties’ arbitration agreement specifically refers to, and expresses their
intention to apply, the Delaware Uniform Arbitration Act. 10 Del. C. § 5702(c). The
arbitration provision in the TUA contains no such reference and reflects no such intention.
See TUA Art. 20.
48
     Pls.’ Mot. ¶ 34 (Dkt. 14).
49
  Desert Equities, Inc. v. Morgan Stanley Leveraged Equity Fund, II, L.P., 624 A.2d 1199,
1205 (Del. 1993).
50
     Harden v. Christina Sch. Dist., 924 A.2d 247, 269 (Del. Ch. 2007).
                                             11
of disputes under the FAA: (i) cases enforcing the policy against collateral attacks

on arbitration awards and (ii) cases interpreting broad arbitration clauses as written

on the question of “arbitrability,” i.e., “who decides” whether a particular issue is

arbitrable. The court begins by reviewing the parties’ contentions concerning these

lines of authority.

       A.     The Collateral Attack Doctrine

       Gulf argues that the court should enjoin the Second Arbitration because it is

an impermissible collateral attack on the Judgment this court entered confirming the

Final Award in the First Arbitration. In support of this argument, Gulf relies on a

series of decisions where courts have (i) dismissed litigation claims 51 or (ii) entered

injunctions against the procession of a second arbitration,52 which amounted to a

collateral attack on an award entered in a prior arbitration. The rationale of these

decisions is that the FAA affords limited review of and a tight deadline to challenge

an arbitration award to ensure that finality is achieved promptly and efficiently.


51
   See e.g., Phillips Petroleum Co. v. Arco Alaska, Inc., 1988 WL 60380, at *6 (Del. Ch.
June 14, 1988) (damages claim that adversary “acted illegally in the arbitration, thereby
tainting the arbitration award” an impermissible collateral attack); Pryor v. IAC/InterActive
Corp., 2012 WL 2046827, at *6 (Del. Ch. June 7, 2012) (breach of contract claim premised
on adversary providing disallowed evidence in a prior arbitration an impermissible
collateral attack); Gulf Petro Trading Co., Inc. v. Nigerian Nat’l. Petroleum Corp., 512
F.3d 742, 749-50 (5th Cir. 2008) (common law and statutory claims premised on an
arbitration panel’s misconduct in a previous arbitration an impermissible collateral attack).
52
  Prudential Sec. Inc. v. Hornsby, 865 F.Supp. 447, 450-51 (N.D. Ill. 1994); Decker v.
Merrill Lynch, Pierce, Fenner & Smith, Inc., 205 F.3d 906, 910 (6th Cir. 2000); Arrowood
Indem. Co. v. Equitas Ins. Ltd., 2015 WL 4597543, at *4-5 (S.D.N.Y. July 30, 2015).
                                             12
         Under Section 10 of the FAA, a party may petition to vacate an arbitration

award only in limited circumstances, i.e., where (i) “the award was procured by

corruption, fraud, or undue means,” (ii) “there was evident partiality or corruption

in the arbitrators,” (iii) “the arbitrators were guilty of . . . misbehavior by which the

rights of any party have been prejudiced,” or (iv) “the arbitrators exceeded their

powers, or so imperfectly executed them that a mutual, final, and definite award

upon the subject matter submitted was not made.”53 Under Section 11, a party

similarly may petition to modify an arbitration award only in limited circumstances,

i.e., where (i) “there was an evident material miscalculation of figures or an evident

material mistake,” (ii) “the arbitrators have awarded upon a matter not submitted to

them,” or (iii) “the award is imperfect in matter of form not affecting the merits of

the controversy.”54 Section 12 of the FAA requires that “a motion to vacate, modify,

or correct an award must be served . . . within three months after the award is filed

or delivered.”55

         The court reviews next three decisions where courts have granted the relief

Gulf seeks here—entry of an injunction against the procession of a second arbitration




53
     9 U.S.C. § 10(a).
54
     9 U.S.C. § 11(a)-(c).
55
     9 U.S.C. § 12.
                                           13
under the collateral attack doctrine—in deference to the policies underlying the

foregoing provisions of the FAA.

          In Prudential Securities Incorporated v. Hornsby, the district court enjoined

Arthur Hornsby from pursuing a second arbitration against Prudential.56 In the first

arbitration, the tribunal awarded Hornsby $290,000 in resolving his claims that a

Prudential employee (Storaska) mismanaged his account and that Prudential failed

to supervise Storaska adequately and fraudulently concealed his wrongdoing.57 Ten

months later, Hornsby filed a second arbitration, alleging a conspiracy between

Prudential and Storaska to “feign[] compliance with [Hornsby’s] document requests

during the AAA arbitration while fraudulently concealing internal memoranda that

confirmed Storaska’s improper sales practices and Prudential’s toleration of those

practices.”58 Hornsby sought “compensatory and punitive damages in excess of $1

million against Prudential” in the second arbitration.59

          The district court found that the second arbitration amounted to a collateral

attack on the prior AAA arbitration because the claim in the second arbitration “is

premised entirely on Prudential’s fraudulent concealment of documents from the




56
     865 F.Supp. at 452-53.
57
     Id. at 448.
58
     Id. at 448-49.
59
     Id. at 449.
                                            14
original arbitration panel, misconduct in the proceeding itself.”60 The district court’s

reasoning drew on the policies underlying the provisions of the FAA governing

review of arbitration awards:

          The strictures of section 10 and section 12 [of the FAA] are designed
          to afford an arbitration award finality in a timely fashion, promoting
          arbitration as an expedient method of resolving disputes without resort
          to the courts.

                                      *****

          Because the policies behind section 10 would be eviscerated if it were
          only an optional way to modify an arbitration award, an attempt to
          modify an award by a route or mechanism other than section 10 must
          be enjoined. Like the collateral actions noted above, Hornsby’s attempt
          to arbitrate an “independent” fraud claim against Prudential is, in
          reality, an attempt to augment and modify the first arbitration award.61

          In Decker v. Merrill Lynch, Pierce, Fenner & Smith, Inc., the Sixth Circuit

Court of Appeals affirmed a district court’s entry of an injunction to enjoin a second

arbitration.62 In the first arbitration, an NASD arbitration panel awarded Emily

Decker $40,000 in damages in resolving her claim that Merrill Lynch had

mismanaged Decker’s securities investment.63 A few months later, Decker filed a

complaint against Merrill Lynch in Michigan state court, which it removed to federal

court, alleging that Merrill Lynch interfered with the arbitration when one of its


60
     Id. at 451, 453.
61
     Id. at 450, 451.
62
     205 F.3d at 911-12.
63
     Id. at 908.
                                            15
subsidiaries hired the chairperson of the arbitration panel.64 Decker then filed a

second arbitration with the NASD, asserting the same claims.65

           The Sixth Circuit agreed with the district court that Decker’s complaint and

second arbitration amounted to a collateral attack, because Decker’s “ultimate

objective in this damages suit is to rectify the alleged harm she suffered by receiving

a smaller arbitration award than she would have received in the absence of the

chairperson’s relationship with Merrill Lynch.”66 Invoking the policy considerations

underlying the FAA, the Sixth Circuit affirmed the district court’s dismissal of the

complaint and enjoining of the second arbitration:

           The FAA provides the exclusive remedy for challenging acts that taint
           an arbitration award whether a party attempts to attack the award
           through judicial proceedings or through a separate second arbitration.
           It would be a violation of the FAA to allow Decker to arbitrate the very
           same claims that we have determined constitute an impermissible
           collateral attack when previously presented for adjudication by a court.
           Decker may not bypass the exclusive and comprehensive nature of the
           FAA by attempting to arbitrate her claims in a separate second
           arbitration proceeding.67

           In Arrowood Indemnity Company v. Equitas Insurance Limited, the district

court enjoined certain “Underwriters” from pursuing a second arbitration against




64
     Id.
65
     Id.
66
     Id. at 910.
67
     Id. at 911.
                                             16
Arrowood.68 In the first arbitration, an arbitration panel accepted Arrowood’s

interpretation of certain language in a contractual reinsurance program—i.e., a

“Common Cause Coverage” provision that included a “First Advised Clause”—and

issued an award requiring the Underwriters to pay Arrowood approximately $44.8

million.69 Over a year later, the Underwriters filed a second arbitration demand (i)

seeking access to certain Arrowood records concerning the interpretation of the

Common Cause Coverage provision and (ii) asserting that Arrowood “engaged in

intentional misconduct in the recent arbitration between the parties.”70

           The district court found that the second arbitration was “in direct

contravention of the FAA” and “must be enjoined” because it sought “to recover all

sums paid to Arrowood” in the first arbitration.71 The district court further explained

that the Underwriters’ theory was that the first arbitration panel “erred in its

interpretation of the Common Cause Provision due to Arrowood wrongfully, and

‘improperly,’ withholding relevant documents” during the first arbitration.72




68
     2015 WL 4597543, at *8.
69
     Id. at *1-2.
70
     Id. at *3-4.
71
     Id. at *6.
72
     Id.
                                          17
         B.     Enforcement of Broad Arbitration Clauses

         In response to Gulf’s reliance on the collateral attack doctrine, Eni contends

that the court “lacks jurisdiction to entertain the matters set forth in the complaint

because the TUA delegates the threshold question of ‘arbitrability’ to the arbitration

tribunal.”73 In other words, the policy underlying Eni’s opposition is that the court

must enforce a broad arbitration clause that delegates to an arbitrator the authority

to decide a disagreement about the scope of an arbitration provision.74

         The United States Supreme Court held long ago that the “question whether

the parties have submitted a particular dispute to arbitration, i.e., the ‘question of

arbitrability,’ is ‘an issue for judicial determination [u]nless the parties clearly and

unmistakably provide otherwise.’”75 The test under Delaware law for determining

when there is clear and unmistakable evidence that the parties intended to have an

arbitrator rather than the court decide questions of substantive arbitrability turns on

whether the arbitration clause: (1) “generally provides for arbitration of all disputes;”




73
     Def.’s Opp’n Br. 3 (Dkt. 17).
74
  UPM-Kymmene Corp. v. Renmatix, Inc., 2017 WL 4461130, at *4 (Del. Ch. Oct. 6, 2017)
(“A disagreement about the scope of an arbitration provision—such as whether an
arbitration provision governs a particular dispute—is known as an issue of ‘substantive
arbitrability.’”) (citations omitted).
75
  Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (quoting AT&T Techs.,
Inc. v. Commc’ns Workers, 475 U.S. 643, 649 (1986)).
                                           18
and (2) “incorporates a set of arbitration rules that empower[s] arbitrators to decide

arbitrability.”76 New York law, which governs the TUA,77 is to the same effect.78

         In my opinion, the parties to the TUA evinced a “clear and unmistakable”

agreement to arbitrate the issue of arbitrability. To start, the TUA expressly

provides, with a limited exception not relevant here, that “all possible disputes” shall

be resolved through arbitration:

         Any Dispute . . . shall be exclusively and definitively resolved through
         final and binding arbitration, it being the intention of the Parties that
         this is a broad form arbitration agreement designed to encompass all
         possible disputes.79

The TUA goes on to define the term “Dispute” broadly to include “any dispute,

controversy or claim . . . arising out of, relating to, or connected with this Agreement

. . . as well as any dispute over arbitrability or jurisdiction,”80 and expressly provides




76
     James & Jackson, LLC v. Willie Gary, LLC, 906 A.2d 76, 80 (Del. 2006).
77
     TUA Art. 19.
78
   See Smith Barney Shearson Inc. v. Sacharow, 689 N.E.2d 884, 885, 888 (N.Y. 1997)
(finding “clear and unmistakable” evidence of an agreement to arbitrate arbitrability where
the arbitration clause provided that “[a]ny controversy . . . shall be settled by arbitration in
accordance with the rules of the NASD Code” and the NASD Code provided that “[t]he
arbitrators shall be empowered to interpret and determine the applicability of all provisions
under this Code”) (internal quotations omitted).
79
     TUA Art. 20.1(a).
80
     Id. Art. 1.57 (emphasis added).
                                              19
that “arbitration shall be conducted in accordance with the International Arbitration

Rules of the American Arbitration Association.”81

         Focusing on the broad language in the TUA’s arbitration clause, Eni argues

that Gulf’s request for an injunction must be denied because the arbitrators in the

Second Arbitration—and not this court—must decide the whether the Final Award

entered in the First Arbitration has any preclusive effect on the claims asserted in the

Second Arbitration. In making this argument, Eni emphasizes that the United States

Supreme Court unanimously held earlier this year in Henry Schein, Inc. v. Archer

and While Sales, Inc., that courts must respect the parties’ decision to delegate the

arbitrability question to an arbitrator even if the argument for arbitration appears to

be frivolous:

         We must interpret the [FAA] as written, and the [FAA] in turn requires
         that we interpret the contract as written. When the parties’ contract
         delegates the arbitrability question to an arbitrator, a court may not
         override the contract. In those circumstances, a court possesses no
         power to decide the arbitrability issue. That is true even if the court
         thinks that the argument that the arbitration agreement applies to a
         particular dispute is wholly groundless.82

         Schein is a consequential decision that emphatically reinforces that arbitration

rights are a creature of contract, and thus that courts must enforce such contracts as




81
     Id. Art. 20.1(b).
82
     139 S.Ct. 524, 529 (2019).
                                            20
written.83 But Schein does not address the collateral attack doctrine. Nor does

Schein address the scenario present here where a second, related arbitration

proceeding has been filed. The court discusses next two circuit court decisions on

which Eni relies where the courts have enforced broad arbitration clauses and

allowed an arbitrator to determine the arbitrability of the claims asserted in a second

arbitration.

           In John Hancock Mutual Life Insurance Company v. Olick, the Third Circuit

considered “the question of whether, under the [FAA], a district court has the

authority, notwithstanding a valid arbitration clause, to enjoin a party from pursuing

arbitration on res judicata grounds arising from both a prior arbitration and a prior

judgment.”84 The prior judgment arose from a district court action captioned Carroll

v. Hancock that involved alleged “violations of several federal and state statutes,

along with various common law fraud theories, in connection with a series of limited

partnership transactions.”85       The prior arbitration related to the same limited

partnership transactions “that were the subject of the Carroll action.”86


83
   One consequence of Schein is that it should end the additional “no non-frivolous
argument about substantive arbitrability” inquiry this court has conducted under
McLaughlin v. McCann, 942 A.2d 616, 626-27 (Del. Ch. 2008) “to guard against the
frivolous invocation of an arbitration clause even when the Willie Gary test has been
satisfied.” UPM-Kymmene, 2017 WL 4461130, at *4.
84
     151 F.3d 132, 133 (3d Cir. 1998).
85
     Id. at 134.
86
     Id.
                                            21
           Over one year after entry of the prior judgment and of an award in the prior

arbitration, Olick filed a second arbitration asserting claims “sounding in fraud,

misrepresentation, tortious interference with business relations, slander, libel, and

RICO violations.”87 Hancock argued that Olick’s second arbitration claim “arose

from the same factual circumstances as the previous arbitration . . . as well as the

prior federal judgment, and therefore principles of res judicata barred Olick from

raising a claim that could have been raised at either the prior arbitration proceeding

or the Carroll litigation.”88

           Recognizing that the case presented “somewhat of a ‘hybrid’ situation in that

Hancock’s objection to arbitrating Olick’s claims stems from both a prior arbitration

and a prior judgment,” the Third Circuit differentiated between the two scenarios in

its analysis.89       With respect to the prior federal judgment, the Third Circuit

concluded, based on its precedents, “that the district court . . . should have first

decided the preclusive effect of the prior federal judgment as it relates to Olick’s

[second] demand for arbitration.”90 With respect to the prior arbitration, however,

the Third Circuit concluded that “Hancock’s res judicata objection based on the prior




87
     Id.
88
     Id.
89
     Id. at 137.
90
     Id. at 138-39.
                                             22
arbitration is an issue to be arbitrated and is not to be decided by the courts.”91 In

reaching the latter conclusion, Circuit Judge Seitz, writing for the panel, explained

the Court’s rationale as follows:

          The reasoning underlying this approach is that a provision regarding
          the finality of arbitration awards is a creature of contract and, like any
          other contractual provision that is the subject of dispute, it is within the
          province of arbitration unless it may be said “with positive assurance”
          that the parties sought to have the matter decided by a court.92

          In Citigroup, Inc. v. Abu Dhabi Investment Authority, the Second Circuit held

that the arbitrators in a second arbitration “should also decide the claim-preclusive

effect of a federal judgment confirming an arbitral award.”93 In the first arbitration,

the Abu Dhabi Investment Authority (ADIA) asserted a variety of claims (fraud,

securities fraud, negligent misrepresentation, breach of fiduciary duty, breach of

contract, and breach of the implied covenant of good faith and fair dealing) against

Citigroup, alleging that it “had diluted the value of [ADIA’s] investment [in

Citigroup] by issuing preferred shares to other investors.”94 The first arbitration

panel returned an award in favor of Citigroup, which the United States District Court

for the Southern District of New York later confirmed. While that confirmation

proceeding was pending, ADIA filed a second arbitration “again asserting claims of


91
     Id. at 140.
92
     Id. at 139.
93
     776 F.3d 126, 131 (2d Cir. 2015).
94
     Id. at 127.
                                              23
breach of contract and breach of the implied covenant of good faith and fair

dealing.”95 Citigroup sought to enjoin the second arbitration “on the ground that

ADIA’s new claims were barred by the doctrine of claim preclusion, or res judicata,

because they were or could have been raised in the first arbitration.”96

           The Second Circuit’s explained that its conclusion that the arbitrators should

decide the claim-preclusive effect of the judgment confirming the first arbitral award

was as a “simple intuitive step” that followed from two of the Second Circuit’s prior

precedents.97 In those prior cases, the Second Circuit held “that arbitrators are to

resolve the claim-preclusive effect of an arbitration award confirmed by a state court

and the issue-preclusive effect of a federal judgment.”98 Additionally, the Second

Circuit expressed the view that the arbitrators would be better positioned than the

confirming court to consider the preclusive effect of an arbitration award based on

their familiarity with the underlying merits:

           Indeed, in confirming the award, the district court did not review the
           merits of any of ADIA’s substantive claims or the context in which
           those claims arose. Instead, it considered only whether the arbitration
           panel’s evidentiary rulings and application of New York choice-of-law
           principles violated the FAA. Under these circumstances, a district court

95
     Id.
96
     Id. at 128.
97
     Id. at 131.
98
   Id. See also Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Belco Petroleum Corp., 88
F.3d 129 (2d Cir. 1996) (addressing preclusive effect of arbitration award confirmed by a
state court); United States Fire Ins. Co. v. Nat’l Gypsum, 101 F.3d 813 (2d Cir. 1996)
(addressing preclusive effect of federal judgment).
                                             24
          unfamiliar with the underlying circumstances, transactions, and claims,
          is not the best interpreter of what was decided in the arbitration
          proceedings, the result of which it merely confirmed.99

                                       *****

          With the foregoing discussion of the legal principles upon which the parties

primarily rely in mind, the court turns next to consider the elements of Gulf’s request

for entry of a permanent injunction to enjoin Eni from pursuing the claims it has

asserted in the Second Arbitration.

          C.     The Merits of Gulf’s Request for a Permanent Injunction

          Gulf contends that the two substantive claims Eni has asserted in the Second

Arbitration—for negligent misrepresentation and breach of contract—constitute

impermissible collateral attacks on the First Arbitration.100 Synthesizing the six

cases applying the collateral attack doctrine cited above, Gulf contends the relevant

inquiry for determining if the claims in the Second Arbitration amount to an

impermissible collateral attack is whether “the nature of the claims and relief sought

in the Second Arbitration . . . (a) seek[] to rectify alleged harm suffered in the earlier

arbitration, or (b) challeng[e] alleged misconduct occurring in that earlier proceeding

which purportedly tainted the prior Award.”101


99
     776 F.3d at 132-33 (citations omitted).
100
   Gulf also asserted a claim for declaratory relief in the Second Arbitration, but that claim
goes hand in hand with its contract claim. See Second Arbitration Notice ¶¶ 66-67, 69-70.
101
      Pls.’ Suppl. Br. 2.
                                               25
          In response, Eni advances essentially three lines of argument.       First, it

contends that Schein overruled all of the cases on which Gulf relies that have applied

the collateral attack doctrine, each of which pre-dates Schein.102 Second, Eni

discounts most of Gulf’s precedents because, according to Eni, they “do not address

the arbitrability question.”103 Third, Eni argues as a factual matter that its claims in

the Second Arbitration do not constitute a collateral attack on the Final Award.104

The court addresses these issues, in turn, below.

          As to Eni’s first line of argument, Schein nowhere mentions the collateral

attack doctrine. Schein does not even refer to any of the cases Gulf cites that have

applied that doctrine. In the absence of any actual discussion or analysis of the

collateral attack doctrine in Schein, this court declines to assume that the Supreme

Court’s rejection of a “wholly groundless” exception to arbitrability means that it

intended to overrule this well-established doctrine. Apart from the fact that Schein

does not even discuss the issue, the question of arbitrability that Schein does address

focuses on the need to honor contractual intent whereas the collateral attack doctrine

is premised on different considerations, namely the policies of finality and limited




102
      Def.’s Suppl. Br. 4 (Dkt. 34).
103
      Id. 6.
104
      Id. 14.
                                          26
review underlying the provisions of the FAA governing judicial review and

confirmation of arbitration awards.105

         As to Eni’s second line of argument, it is not surprising that a decision

applying the collateral attack doctrine would not separately consider the question of

arbitrability. The point of the doctrine is that a court may intervene to dismiss

litigation claims or to enjoin a second round of arbitration based on a prior arbitration

in order to vindicate the policies of finality and limited review of arbitration awards

embedded in the FAA notwithstanding the existence of a broad arbitration clause.

As the Arrowood court put it:

         Although parties are generally free to seek arbitration under a broad
         arbitration clause, courts may intervene if the “ultimate objective . . . is
         to rectify the alleged harm” a party suffered from an unfavorable
         arbitration award “by attempting to arbitrate [its] claims in a separate
         second arbitration proceeding.” Such arbitral mulligans are forbidden
         by the FAA, which is the “exclusive remedy for challenging acts that
         taint an arbitration award[,] whether a party attempts to attack the award
         through judicial proceedings or through a second arbitration.”106

         This approach is consistent with then-Chancellor Strine’s decision in Pryor v.

IAC/InterActiveCorp.,107 a case on which both parties rely. In that case, William

Pryor sued IAC in the Court of Chancery for alleged misconduct in an arbitration




105
      See Part II.A.
106
      2015 WL 4597543, at *5 (quoting Decker, 205 F.3d at 910-11).
107
      2012 WL 2046827.
                                             27
that valued Pryor’s shares in Shoebuy.com, Inc., a company that IAC acquired.108

The arbitrator selected Houlihan Lokey as the valuation expert for the arbitration,

and Houlihan Lokey issued an award adopting IAC’s proposed appraisal value.109

After issuance of the arbitration award, Pryor filed suit in the Court of Chancery

seeking to vacate the award and asserting claims for breach of contract and breach

of fiduciary duty against IAC for introducing in the arbitration “certain market

evidence in violation of the terms of the Stockholder’s Agreement” that governed

the valuation of his shares.110

            In adjudicating IAC’s motion to dismiss, the court found (i) that “the

substantive arbitrability of the fiduciary duty and contract claims [must] be

determined by the arbitrator” and (ii) relying on Decker, that the “breach of contract

claim fails for a separate reason because . . . it constitutes an impermissible collateral

attack” on the arbitration award.111 Significantly, the court dismissed the fiduciary

duty claim “without prejudice to allow Pryor to re-file in the event that the arbitrator



108
      Id. at *1.
109
      Id.
110
      Id.
111
    Id. at *6. In finding that the contract claim constituted an impermissible collateral
attack, the court reasoned as follows: “Pryor’s objective in this breach of contact claim is
to remedy ‘the alleged harm [he] suffered by receiving a smaller arbitration award than
[he] would have received in the absence of the [submission of allegedly improper
evidence].’ In order to obtain such relief, a plaintiff is limited to proceeding under the
FAA.” Id.
                                            28
concludes that the breach of fiduciary duty claim is not arbitrable,” but dismissed

the contract claim “with prejudice because the flaw that this Count is an

impermissible collateral attack on the [arbitration award] is not curable by

proceeding before the arbitrator at this belated stage.”112             The court’s “with

prejudice” dismissal of the contract claim accords with the ability of courts to

intervene to dispose of collateral attack claims definitively notwithstanding the

existence of a broad arbitration clause.

          Eni’s third line of argument gets to the core issue before the court, i.e., whether

the negligent misrepresentation and contract claims it has asserted in the Second

Arbitration amount to a collateral attack on the Final Award. In my opinion, for the

reasons discussed next, the negligent misrepresentation claim does but the contract

claim does not.

                   1.   Negligent Misrepresentation Claim

          Eni’s claim for negligent misrepresentation, seeks “declaratory and other

relief, in the form of damages and/or restitution . . . as a result of Gulf’s wrongful

conduct” before the First Tribunal.113 The gravamen of this claim is that Gulf falsely

represented to the First Tribunal “that it would no longer be able to recover

Reservation and Operating fees from its other customer, ALSS or from any other


112
      Id. at *7.
113
      Second Arbitration Notice ¶ 76.
                                              29
source, if Eni prevailed in the arbitration” in order “[t]o secure the award of equitable

compensation for Decommissioning Costs of the Pascagoula Facility in the amount

of approximately $418 million.”114 According to Eni, had Gulf not made this

misrepresentation, “the compensation amount paid by Eni for decommissioning

costs would have been greatly reduced, or reduced to zero” because the First

Tribunal “excluded the amount of future Reservation and Operating Fee payments

that Gulf would receive from ALSS in calculating the compensation for

Decommissioning Costs [it] awarded to Gulf.”115

          The negligent misrepresentation claim is a collateral attack on the Final

Award for two reasons. First, Eni’s ultimate objective in the Second Arbitration is

to receive payment for decommissioning costs it was required to pay to satisfy the

Final Award. In other words, Eni is seeking to claw back some or all of the damages

that were awarded to Gulf in an arbitration proceeding that is supposed to be

concluded. If Eni had its way, for all practical purposes, the finality of the Final

Award would be undone and the monetary recovery Gulf obtained in the First

Arbitration would be nullified. This is the epitome of a collateral attack.116



114
      Id. ¶ 72.
115
      Id. ¶ 75.
116
   See Arrowood, 2015 WL 4597543, at *6 (second arbitration that sought “to recover all
sums paid to Arrowood” in the first arbitration was a collateral attack). See also Prudential,
865 F.Supp. at 451 (second arbitration that attempted “to augment and modify the first
arbitration award” was a collateral attack); Decker, 205 F.3d at 910 (second arbitration
                                             30
          Second, and related to the first point, the essence of Eni’s negligent

misrepresentation claim is that Gulf procured damages in the First Arbitration by

engaging in misconduct that tainted the Final Award. Yet Eni made no effort to seek

to vacate the Final Award on this ground and has no right to bring a collateral attack

now to “challenge the very wrongs affecting the award for which review is provided

under section 10 of the Arbitration Act.”117

          Eni devotes substantial attention in its opposition papers explaining why its

contract claim does not constitute a collateral attack, a conclusion with which the

court agrees, but it makes virtually no effort to do so with respect to its negligent

misrepresentation claim.118 Indeed, Eni’s defense on this point boils down to the

conclusory assertion that “Eni does not assert [the negligent misrepresentation]

claim in order to undo or alter the prior Award.”119 This contention exalts form over

substance. Eni did pay Gulf the sum it was ordered to pay in the Judgment and, as




brought to “rectify . . . receiving a smaller arbitration award” than desired in first arbitration
was a collateral attack).
117
    Corey v. New York Stock Exch., 691 F.2d 1205, 1213 (6th Cir. 1982) (“Very simply,
Corey did not avail himself of the review provisions of section 10 of the Arbitration Act
and may not transform what would ordinarily constitute an impermissible collateral attack
into a proper independent direct action by changing defendants and altering the relief
sought.”); see also Phillips Petroleum, 1988 WL 60380, at *6 (damages claim premised
upon one party “act[ing] illegally in the arbitration, thereby tainting the arbitration award”
an impermissible collateral attack).
118
      See Def.’s Suppl. Br. 14-22.
119
      Id. 20.
                                               31
technical matter, it does not seek to alter the words of the Judgment. As a substantive

matter, however, Eni’s misrepresentation claim is a transparent tactic to claw back

the damages it paid Gulf under the Judgment for the purpose of reducing and

potentially nullifying the substance of the damages award that Gulf obtained as a

result of the First Arbitration.

                2.     Contract Claim

         In the Second Arbitration, Eni seeks declaratory relief and damages and/or

restitution on the theory that “Gulf breached the TUA by engaging in liquefaction-

and export-related activities in direct contravention of the express terms of at least

Articles 22.4(a) and 22.4(e) of the TUA.”120 In the First Arbitration, Eni sought a

declaration that Gulf “breached the warranties and covenants set forth in at least

Articles 22.4(a) and 22.4(e) and that Eni [] thereby may properly terminate the TUA

pursuant to Article 18.1.”121 Importantly, the First Tribunal never ruled on these

issues, which it found to be academic in view of its ruling that the TUA had been

terminated for frustration of purpose:

         Considering the Tribunal’s finding on the frustration of TUA’s purpose,
         the question as to whether [the Gulf entities] have breached the
         warranties and covenants, including those set forth at Articles 22.4(a)
         and 22(e) of the TUA, has become academic and deserves no further
         consideration.122

120
      Second Arbitration Notice ¶ 66-67, 69-70.
121
      Dkt. 38 ¶ 64.
122
      Final Award ¶ 347.
                                             32
          The contract claim in the Second Arbitration does not constitute a collateral

attack on the Final Award under Gulf’s own formulation of the operative test.

Specifically, given that the First Tribunal never reached the merits of the claim for

breaches of Articles 22.4(a) and 22.4(e) of the TUA and never granted any relief

based on that claim, it cannot be said that Eni’s contract claim in the Second

Arbitration seeks to rectify “harm” allegedly suffered in the First Arbitration. Nor

can it be said—and Gulf does not contend otherwise—that Eni is challenging alleged

misconduct in the First Arbitration relating to the contract claim as having somehow

tainted the Final Award.

          Given the court’s conclusion that the contract claim in the Second Arbitration

is not a collateral attack, and the broad language of the arbitration provision in the

TUA that evinces the parties’ agreement to arbitrate the issue of arbitrability, it is up

to the tribunal in the Second Arbitration to determine whether the contract claim is

arbitrable and, if so, whether that claim would be precluded based on the First

Arbitration. This conclusion accords with the decisions in Schein, Olick, and

Citigroup discussed above.123

                                         *****




123
      See Part. II.B.
                                            33
      For the reasons explained above, the court concludes that Gulf has established

that Eni’s misrepresentation claim in the Second Arbitration constitutes an

impermissible collateral attack on the Final Award but that Gulf has failed to make

this showing with respect to its contract claim in the Second Arbitration.

      D.     The Remaining Elements for a Permanent Injunction

      It is well-established under Delaware law that requiring a party to “devote

unnecessary time and resources to contest” an issue that the court has determined to

be “not arbitrable” amounts to irreparable harm. 124         Accordingly, absent an

injunction, Gulf would suffer irreparable harm if it were required to arbitrate the

misrepresentation claim in the Second Arbitration.

      Finally, the balance of the equities weighs in Gulf’s favor to obtain a

permanent injunction with respect to the negligent misrepresentation claim. Without

an injunction, Gulf will be deprived of the finality to which it is entitled concerning

the damages award it obtained as a result of the First Arbitration. On the other side

of the ledger, Eni has made no argument that the equities weigh in its favor, and the

court is hard-pressed to conceive of a basis for such an argument insofar as the

negligent misrepresentation claim is concerned.




124
   Bd. of Educ. of Sussex Cty. Vocational-Tech. Sch. Dist. v. Sussex Tech. Educ. Ass’n,
1998 WL 157373, at *5 (Del. Ch. Mar. 18, 1998); see also Delaware Pub. Emps. v. New
Castle Cty., 1994 WL 515291, at *4 (Del. Ch. Aug. 25, 1994).
                                          34
III.   CONCLUSION

       For the foregoing reasons, Gulf’s motion for judgment on the pleadings is

granted with respect to the negligent misrepresentation claim that Eni has asserted

in the Second Arbitration but otherwise is denied. The parties are directed to confer

and to submit an implementing order consistent with this decision within five

business days.




                                         35